Exhibit 10.1

 



Execution

  



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

  

WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

This WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT dated as of August 22, 2019
(this “Amendment”) is by and among PARETEUM CORPORATION, a Delaware corporation
(the “Borrower”), the guarantors party ‎hereto (the “Guarantors” and together
with the Borrower, each a “Credit Party” and, collectively, ‎the “Credit
Parties”), the lenders party hereto (each a “Lender” and, collectively, the
“Lenders”), ‎POST ROAD ADMINISTRATIVE LLC, a Delaware limited liability company
(“Post Road”), as ‎administrative agent for the Lenders (in such capacity,
together with its successors and assigns in ‎such capacity, the “Administrative
Agent”) and Post Road, as collateral agent for the Secured ‎Parties (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral ‎Agent”, and together with the Administrative Agent, collectively,
the “Agents” and each an ‎‎“Agent”)‎, and relates to that certain Credit
Agreement dated as of February 26, 2019, by and among the Borrower, the Credit
Parties party thereto, the Lenders party thereto and the Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

WHEREAS, the Borrower has requested that the Administrative Agent (a) waive the
breaches of certain obligations and covenants under the Credit Agreement as set
forth in greater detail on Annex A attached hereto for the periods specified
therein, as applicable (collectively, the “Subject Obligations and Covenants”
and (b) amend the Credit Agreement as set forth herein; and

 

WHEREAS, the Administrative Agent is willing to acquiesce to the Borrower’s
request, subject to the terms and conditions outlined in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:

 

1.                   Capitalized Terms. Capitalized terms used in this Amendment
without definition that are defined in the Credit Agreement have the same
meanings herein as therein.

 

2.                   Waiver of Subject Obligations and Covenants; Amendments to
Credit Agreement. In reliance on the representations and warranties set forth in
Section 4 of this Amendment, the Credit Agreement is hereby amended as follows
on the Amendment Effective Date:

 

(a)                Subject to the satisfaction of the conditions set forth in
Section 5 of this Amendment, (i) the Administrative Agent hereby waives the
breaches of the Subject Obligations and Covenants and the related Events of
Default and (ii) each covenant set forth in the Credit Agreement, compliance
with which the Borrower failed to observe prior to the Amendment Effective Date,
shall be deemed to have been amended on a retroactive basis such that the
Subject Obligations and Covenants shall never have had been breached.
Notwithstanding the foregoing, the parties agree that the foregoing waiver and
amendment shall not be deemed to: (i) amend Section 8.01 of the Credit Agreement
in a manner that relieves the Borrower from complying with the requirements set
forth therein for any fiscal period not referenced on Annex A attached hereto;
(ii) amend Section 8.10 or 8.11 of the Credit Agreement in a manner that
relieves the Borrower from complying with the requirements set forth in clause
(h) of Section 6 below; (iii) amend Section 8.17 of the Credit Agreement in a
manner that relieves the Borrower from complying with the requirements set forth
in clauses (f) and (g) of Section 6 below; or (iv) amend any of the Subject
Obligations and Covenants in a manner that would relieve the Borrower from
complying with the requirements set forth therein for any period or with respect
to any event not explicitly identified on Annex A attached hereto.

 



 

 

 

(b)                The parties agree that (i) the foregoing waiver is limited
solely to the breaches of the Subject Obligations and Covenants arising out of
the failure of the Borrower to comply with the Credit Agreement for the period
described herein and (ii) nothing herein shall be construed as a waiver of any
presently existing or future Event of Default (other than those arising from the
Subject Obligations and Covenants) or any rights or remedies that may be
available to the Lender in respect of any such other presently existing or
future Event of Default (other than those arising from the Subject Obligations
and Covenants), all of which rights and remedies are hereby expressly reserved.

 

(c)                Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the defined term [***] in its entirety as follows:

 

“[***] Agreement” means [***]

 

(d)                Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the defined term ‎“Exit Fee” in its entirety
as follows:

 

“Exit Fee” shall mean an exit fee in an amount sufficient to increase the
Minimum Return to the Required Return; provided, that, such Exit Fee shall only
be due and payable to the extent the Minimum Return shall be less than the
Required Return after repayment in full of the Obligations (other than such
Obligations that constitute the Exit Fee).

 

(e)                Section 1.01 of the Credit Agreement is hereby further
amended by inserting the following additional defined terms in appropriate
alphabetical order therein:

 

“First Amendment” shall mean that certain Waiver and First Amendment to Credit
Agreement dated as of August 22, 2019 by and among the Borrowers, Guarantors,
the Lenders party thereto, the Administrative Agent and the Collateral Agent.

 

“Required Return” shall mean (x) with respect to all Loans (other than the First
Amendment Loan (as defined in the First Amendment)), 1.20:1.00 and (y) with
respect to the First Amendment Loan, 1.30:1.00.

 

(f)                 From and after the Amendment Effective Date, except as set
forth in clause (b) of Section 5 below with respect to the First Amendment Loan,
the Borrower agrees that no Loans shall be disbursed under the Credit Agreement
on or before October 30, 2019; provided, that, any such Loans shall be further
subject to the Borrower’s compliance with the terms of the Credit Agreement
including, without limitation, the satisfaction of the conditions precedent set
forth in Section 5.02 of the Credit Agreement and the Borrower’s ongoing
compliance with the other covenants and agreements set forth herein including,
without limitation, those set forth in Section 6 below.

 

(g)                This Amendment shall constitute and be a part of the Credit
Documents for all purposes of this Amendment, the Credit Agreement and the other
Credit Documents and any construction or interpretation thereof.

 

3.       Acknowledgments and Agreements. Each Credit Party hereby acknowledges
and affirms that:

 



 2 

 

 

(a)       As of the Amendment Effective Date, Borrower is indebted to Lenders in
respect of: (i) the Loans in the aggregate principal amount of $25,190,061.86
plus accrued and unpaid interest in the amount of $162,077.06 (such interest
amount calculated as of the end of the calendar day immediately preceding the
Amendment Effective Date) and (ii) all accrued but unpaid fees and expenses of
Agents (including, but not limited to, (x) an accrued and unpaid unused
Commitment fee in the amount of $14,583.33 and (y) legal fees in connection with
this Amendment, the Credit Agreement and/or any other Credit Document). For the
avoidance of doubt, the aggregate principal amount of Loans set forth in clause
(i) of the preceding sentence does not include the principal amount of the First
Amendment Loan to be made by the Lenders on or about the Amendment Effective
Date subject to the satisfaction of the terms set forth herein.

 

(b)       As of the Amendment Effective Date, (i) there exists no defense,
offset, recoupment or counterclaim to the repayment by any Credit Party of all
amounts and Obligations owing under and in respect of the Credit Agreement and
the other Credit Documents, as modified hereby, and (ii) no Credit Party has any
claim against any Lender or either Agent in respect of any matter relating to or
arising under this Amendment or any of the Credit Documents or any of the
transactions contemplated hereby or thereby.

 

(c)       Borrower remains obligated to pay all principal, interest, fees and
other amounts owing to Agents ‎and Lenders under and in respect of the Credit
Documents when due and payable in accordance ‎with the terms thereof including,
without limitation, payment of the Exit Fee (as such term is amended by this
Amendment).

 

(d)       The Credit Agreement and each of the other Credit Documents, except as
modified as specifically provided herein, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

(e)       Collateral Agent has and shall continue to have valid, effective,
enforceable and perfected first-priority liens upon, and security interests in,
the Collateral heretofore granted to Collateral Agent pursuant to the Credit
Documents or otherwise granted to or held by Collateral Agent, subject to
Permitted Liens, if any.

 

(f)       Each Credit Party has been advised by its legal counsel in connection
with the negotiation, ‎execution and delivery of this Amendment.‎

 

(g)       The waiver set forth herein is strictly limited to the Subject
Obligations and Covenants and each such waiver shall not apply to any past,
present or future violation or violations (whether known or ‎unknown) of any
provision of the Credit Agreement or any of the other Credit Documents. Either
‎Agent’s or any Lender’s failure to exercise any right, privilege or remedy as a
result of any such ‎violations shall not, directly or indirectly, in any way
whatsoever (A) impair, prejudice or otherwise ‎adversely affect either Agent’s
or any Lender’s right at any time to exercise any right, privilege or ‎remedy in
connection with the Credit Agreement or any of the other Credit Documents or any
other ‎agreement, contract or instrument, (B) amend or alter any provision of
the Credit Agreement or any ‎of the other Credit Documents or any other
agreement, contract or instrument or (C) constitute any ‎course of dealing or
other basis for altering any of the Obligations or any obligation of any Credit
‎Party or any rights, privilege or remedy of Agents or Lenders under the Credit
Agreement or any of ‎the other Credit Documents or any other agreement, contract
or instrument.

 

(h)       Each Agent and Lender is and shall be entitled to the rights, remedies
and benefits provided for in the Credit Documents and Applicable Law.

 

(i)       Each Guarantor (i) agrees, acknowledges and consents to this Amendment
and to the terms of the modifications of the Credit Documents, if any, provided
for herein, (ii) acknowledges, reaffirms and ratifies its respective obligations
and restates and reaffirms as of the Amendment Effective Date each and every
representation and warranty under the applicable guaranty in favor of Collateral
Agent with respect to the Obligations, (iii) acknowledges that its guaranty
liability shall not be affected in any way by the execution and delivery of this
Amendment or by the consummation of any of the transactions contemplated herein,
including the making of any future advances, if any, and (iv) agrees that this
Amendment and the terms hereof shall not operate as a waiver of any right, power
or remedy of either Agent or any Lender under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents.

 



 3 

 

 

4.       No Default, Representations and Warranties, etc. The Credit Parties
hereby represent, warrant, confirm and covenant that, after giving effect to
this Amendment: (a) the representations and warranties of the Credit Parties
contained in Article 7 of the Credit Agreement are true and correct in all
material respects (provided, that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation shall be true
and correct in all respects) on and as of the Amendment Effective Date as if
made on such date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case, such representations were
true and correct as of such date); (b) no Default or Event of Default has
occurred and is continuing; (c) the execution, delivery and performance by the
Credit Parties of this Amendment has been duly authorized by all necessary
action on the part of the Credit Parties, (ii) has not violated, conflicted with
or resulted in a default under and will not violate or conflict with or result
in a default under any applicable law or regulation, any term or provision of
the organizational documents of the Credit Parties or any material indenture,
agreement or other instrument binding on the Credit Parties or any of their
assets and (iii) do not require any consent, waiver or approval of or by any
Person which has not been obtained; and (d) this Amendment is the legal, valid
and binding obligation of the Credit Parties, enforceable against the Credit
Parties in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles. The Credit Parties acknowledge and agree that the
inaccuracy in any material respect of any representation, warranty or
acknowledgment made by any Credit Party in this Amendment, or the inaccuracy of
any information delivered by any Credit Party pursuant hereto, shall constitute
an immediate Event of Default under the Credit Agreement.

 

5.       Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the date (the “Amendment Effective Date”) on which the
Administrative Agent delivers notice to the Credit Parties that the following
conditions precedent have been satisfied:

 

(a)                the Administrative Agent shall have received counterparts
hereof duly executed by the Credit Parties and each of the Lenders;

 

(b)                the Borrower shall have delivered to the Administrative Agent
a borrowing request in the form set forth in Exhibit D to the Credit Agreement,
providing for a Loan in the principal amount of $2,500,000 (the “First Amendment
Loan”) to be made by the Lenders on or about the Amendment Effective Date
(subject to the terms and conditions set forth in the Credit Agreement,
including, without limitation, satisfaction by the Borrower of the conditions
precedent set forth in Section 5.02 of the Credit Agreement), it being
understood that the Amendment Effective Date shall constitute a “Funding Date”
as defined in the Credit Agreement and the First Amendment Loan shall constitute
a “Loan” as defined in the Credit Agreement;

 

(c)                the Borrower shall have issued the Additional Lender Shares,
and the Administrative Agent shall have received an executed irrevocable
instruction letter to the Borrower’s transfer agent, in form and substance
acceptable to the Administrative Agent, providing for the issuance of the
Additional Lender Shares, in each case to the Lenders (or their respective
designees), with each Lender (or such designee) being issued a number of
Additional Lender Shares proportionate to the aggregate principal amount of
Commitments held by each such Lender on the Amendment Effective Date as a
percentage of the Commitments held by all Lenders on the Amendment Effective
Date, with such adjustments to reflect rounding or other adjustments as the
Administrative Agent may agree;

 



 4 

 

 

(d)                the Borrower shall have issued the First Amendment Shares,
and the Administrative Agent shall have received an executed irrevocable
instruction letter to the Borrower’s transfer agent, in form and substance
acceptable to the Administrative Agent, providing for the issuance of the First
Amendment Shares, in each case to the Lenders (or their respective designee),
with each Lender (or such designee) being issued a number of First Amendment
Shares proportionate to the aggregate principal amount of Commitments held by
each such Lender on the Amendment Effective Date as a percentage of the
Commitments held by all Lenders on the Amendment Effective Date, with such
adjustments to reflect rounding or other adjustments as the Administrative Agent
may agree (as used herein, the term “First Amendment Shares” means 550,000
shares of Borrower Common Stock);

 

(e)                the Borrower shall have delivered written notice to [***] and
[***] that the [***] Agreement (in this instance only, as such term was defined
in the Credit Agreement prior to giving effect to this Amendment) has been
terminated;

 

(f)                 the Borrower shall have reimbursed the Agents for all
reasonable and documented out-of-pocket expenses incurred by the Agents in
connection with this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Agent; and

 

(g)                the Agents shall have received such other documents as the
Agents shall have reasonably requested in connection with this Amendment.

 

6.       Conditions Subsequent. The Borrower agrees to deliver or to cause to be
delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, the following items on or before the
dates set forth below for such item, it being understood that the failure by the
Borrower to comply with this Section 6 shall be an immediate Event of Default
under the Credit Agreement; provided, that, upon the occurrence of the
Termination Date in accordance with the Credit Agreement, the Borrower shall no
longer be obligated to deliver or cause to be delivered such items from and
after such Termination Date:

 

(a)                on the Additional First Amendment Shares Date, the Borrower
shall have issued the Additional First Amendment Shares, and the Administrative
Agent shall have received an executed irrevocable instruction letter to the
Borrower’s transfer agent, in form and substance acceptable to the
Administrative Agent, providing for the issuance of the Additional First
Amendment Shares, in each case to the Lenders (or their respective designee),
with each Lender (or such designee) being issued a number of Additional First
Amendment Shares proportionate to the aggregate principal amount of Commitments
held by each such Lender on the Additional First Amendment Shares Date as a
percentage of the Commitments held by all Lenders on the Additional First
Amendment Shares Date, with such adjustments to reflect rounding or other
adjustments as the Administrative Agent may agree; (as used herein, the defined
term (x) “Additional First Amendment Shares Date” means November 15, 2019 and
(y) “Additional First Amendment Shares” means 250,000 shares of Borrower Common
Stock);

 

(b)                [reserved]; ‎

 

(c)                [reserved];

 

(d)                the Credit Parties shall cooperate with further due diligence
and information requests made by the Administrative Agent and any advisors
retained by the Administrative Agent, including without limitation, by causing
the senior management of the Borrower to: (i) participate in telephone
conferences or in-person meetings on at least a weekly basis with Administrative
Agent and such advisors to discuss and analyze the most recent financial
statements and related forecasts and other items reasonably requested by the
Administrative Agent and such advisors during each such meeting and (ii) deliver
to the Administrative Agent and such advisors all backup and supporting
documentation that the Administrative Agent and/or such advisors’ request in
order to analyze and verify the accuracy and completeness of the reporting,
related supporting information and calculation of financial covenants prepared
by Borrower in accordance with the Credit Agreement;

 



 5 

 

 

(e)                the Borrower shall promptly pay all statements delivered to
Borrower from time to time ‎summarizing reasonable expenses incurred by Agents,
including, without limitation, reasonable fees ‎and expenses of its counsel and
any advisors retained by Agents for the benefit of itself ‎and Lenders and
Secured Parties;

 

(f)                 on or before October 30, 2019, the Borrower shall furnish to
the Administrative Agent the [***] Consent and Acknowledgment, in form and
substance reasonably acceptable to the Administrative Agent;

 

(g)                on or before October 30, 2019, the Borrower shall either (x)
furnish to the Administrative Agent the [***] Consent and Acknowledgment, in
form and substance reasonably acceptable to the Administrative Agent or (y)
enter into an amendment to (or amendment and restatement of) the [***] Agreement
in accordance with the terms of the Credit Agreement and otherwise in form and
substance reasonably acceptable to the Administrative Agent, which such
amendment (or amendment and restatement) shall permit the Loan Parties to,
without the consent of [***], pledge all of their assets, including all rights
of the Loan Parties under the [***] Agreement and any accounts receivable and
other credit rights generated in favor of the Loan Parties under the [***]
Agreement, to the Collateral Agent as collateral for the Obligations; and

 

(h)                on or before October 30, 2019, the Borrower shall (i) cause
DeviceScape Holdings, Inc., a Delaware corporation (together with any of its
Subsidiaries, collectively, “DeviceScape”) to (A) execute (x) a joinder to the
Credit Agreement pursuant to which such DeviceScape shall become a party to the
Credit Agreement as a Guarantor and (y) a supplement to the Security Agreement
in the form of Annex I to the Security Agreement satisfactory to Collateral
Agent and (B) deliver such opinions, resolutions, certificates and other
documents with respect to DeviceScape as are consistent with those delivered by
the Credit Parties on the Closing Date under Article V of the Credit Agreement;
and (ii) pledge to the Collateral Agent for the benefit of the Secured Parties,
all Capital Stock of DeviceScape.

 

7.       Ratification and Confirmation. Each Credit Party hereby ratifies and
confirms all of the terms and provisions of the Credit Agreement and the other
Credit Documents and agrees that all of such terms and provisions remain in full
force and effect. Without limiting the generality of the foregoing, the each
Credit Party hereby acknowledges and confirms that all obligations, liabilities
and Indebtedness of the Credit Parties under the Credit Agreement constitute
“Obligations” under and as defined in the Credit Agreement, which Obligations
are secured by and entitled to the benefits of the Credit Agreement and the
other Credit Documents, and each Credit Party hereby ratifies and confirms the
grant of the liens and security interests in the Collateral (as defined in the
Credit Agreement) in favor of the Collateral Agent, pursuant to the Credit
Agreement and the other Credit Documents as security for such Obligations.

 

 6 

 

 

 

8.       Release.

 

(a)                Each Credit Party on their own behalf and on behalf of their
predecessors, successors, heirs, legal representatives and assigns
(collectively, the “Releasing Parties”), hereby acknowledge and stipulate that
as of the Amendment Effective Date, none of the Releasing Parties has any known
claims or known causes of action of any kind whatsoever against the Agents, any
other Secured Party or any of their officers, directors, employees, agents,
attorneys, affiliates or representatives, or against any of their respective
predecessors, successors, or assigns (each of the foregoing, collectively, the
“Released Parties”). Each of the Releasing Parties hereby forever releases,
remises, discharges and holds harmless the Released Parties, from any and all
known claims, demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, recoupments,
rights of set-off, demands and liabilities whatsoever of every name and nature,
known or unknown, suspected or unsuspected, direct or indirect, fixed or
contingent, liquidated or nonliquidated, disputed or undisputed, both at law and
in equity, which any of the Releasing Parties has or may acquire in the future
relating in any way to any event, circumstance, action, or failure to act from
the beginning of time through the date of this Amendment.

 

(b)                Each Releasing Party hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Released Party that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Released Party on the basis of any claim released, remised and discharged by
a Credit Party pursuant to Section 8(a) hereof. If any Releasing Party violates
the foregoing covenant, each Credit Party, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Released Party may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Released Party as a result of such
violation.

 

(c)                Each Releasing Party understands, acknowledges and agrees (x)
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release and (y) that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

9.       Miscellaneous.

 

(a)                Except as otherwise expressly set forth herein, nothing
herein shall be deemed to constitute an amendment, modification or waiver of any
of the provisions of the Credit Agreement or the other Credit Documents, all of
which remain in full force and effect as of the Amendment Effective Date.

 

(b)                The Borrower agrees to pay all reasonable expenses, including
legal fees and disbursements incurred by the Agents in connection with this
Amendment.

 

(c)                This Amendment constitutes a “Credit Document” as such term
is defined in the Credit Agreement.

 

(d)                This Amendment may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one instrument.

 

(e)                This Amendment shall be governed by the laws of the State of
New York and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 



 7 

 

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 



  BORROWER         PARETEUM CORPORATION               By: /s/ Robert H. Turner  
Name: Robert H. Turner   Title: Executive Chairman & Principal Executive Officer
              GUARANTORS         PARETEUM EUROPE B.V.‎         By: /s/ Yves van
Sante   Name: Yves van Sante   Title: Director               PARETEUM NORTH
AMERICA CORP.‎               By: /s/ Robert H Turner   Name: Robert H. Turner  
Title: Director               ARTILIUM NV               By: /s/ Bart Weijermars
  Name: Bart Weijermars   Title:    as permanent representative of Artilium (UK)
LTD, director               UNITED TELECOM NV               By: /s/ Bart
Weijermars   Name: Bart Weijermars   Title:    as permanent representative of
Artilium (UK) LTD, director

 

  

[Signature Page – Waiver and First Amendment to Credit Agreement]

 

 

 

 



  ARTILIUM B.V.‎               By: /s/ Bart Weijermars   Name: Bart Weijermars  
Title:   as permanent representative of Artilium (UK) LTD, director            
  INTERACTIVE DIGITAL MEDIA GMBH               By: /s/ Andreas Felke   Name:
Andreas Felke   Title: Director               ARTILIUM GROUP LIMITED            
  By: /s/ Alexandre Korff   Name: Alexander Korff   Title:   Director          
    iPASS INC.‎               By: /s/ Robert H. Turner   Name: Robert H. Turner
  Title:    Director               iPASS IP, LLC               By: /s/ Denis
McCarthy   Name: Denis McCarthy   Title:   Director/CEO

 

 



 

[Signature Page – Waiver and First Amendment to Credit Agreement]

 



  

  LENDERS         POST ROAD SPECIAL OPPORTUNITY ‎FUND I ‎LP               By:
/s/ Michael E. Bogdon   Name: Michael Bogdan   Title: Authorized Signatory      
        POST ROAD LENDING HOLDCO II LLC               By: /s/ Michael E. Bogdon
  Name: Michael Bogdan   Title: Authorized Signatory



 

 

 

[Signature Page – Waiver and First Amendment to Credit Agreement]

 



 

 

 

 

  ADMINISTRATIVE AGENT AND COLLATERAL AGENT         POST ROAD ADMINISTRATIVE
LLC, in its capacity as Administrative Agent and Collateral Agent              
By: /s/ Michael E. Bogdon   Name: Michael Bogdan   Title: Authorized Signatory



 

  

[Signature Page – Waiver and First Amendment to Credit Agreement]

 



 

Annex A

 

Subject Obligations and Covenants

 

1.To comply with the requirements set forth in the definition of “Permitted
Acquisition” in connection with the consummation of the DeviceScape Acquisition
as required by clause (m) of Section 9.05 of the Credit Agreement.

 

2.To timely make the interest payment owed to the Administrative Agent for the
‎Interest Period that ended on or about March 31, 2019, as required by Section
2.09(b) of the Credit ‎Agreement.‎

 

3.To timely deliver (i) the financial reporting information for the fiscal month
ending February 28, 2019 as required by Section 8.01(a) of the Credit Agreement
and (ii) the corresponding Compliance Certificate for such period as required by
Section 8.01(d) of the Credit Agreement.

 

4.To timely deliver (i) the financial reporting information for the fiscal month
ending March 31, 2019 as required by Section 8.01(a) of the Credit Agreement and
(ii) the corresponding Compliance Certificate for such period as required by
Section 8.01(d) of the Credit Agreement.

 

5.To timely deliver (i) the financial reporting information for the fiscal
quarter ending March 31, 2019 as required by Section 8.01(b) of the Credit
Agreement and (ii) the corresponding Compliance Certificate for such period as
required by Section 8.01(d) of the Credit Agreement.

 

6.To timely deliver (i) the financial reporting information for the fiscal
‎month ending April 30, 2019 as required by Section 8.01(a) of the Credit
Agreement and (ii) the ‎corresponding Compliance Certificate for such period as
required by Section 8.01(d) of the Credit ‎Agreement.‎

 

7.To timely deliver (i) the financial reporting information for the ‎fiscal
month ending May 31, 2019 as required by Section 8.01(a) of the Credit Agreement
and (ii) ‎the corresponding Compliance Certificate for such period as required
by Section 8.01(d) of the ‎Credit Agreement.

 

8.To timely deliver (i) the financial reporting information for the ‎fiscal
month ending June 30, 2019 as required by Section 8.01(a) of the Credit
Agreement and (ii) ‎the corresponding Compliance Certificate for such period as
required by Section 8.01(d) of the ‎Credit Agreement.‎

 

9.To timely deliver the [***] Consent and ‎Acknowledgment as required by Section
8.17 of the Credit Agreement.

 

10.To timely deliver the [***] Consent and ‎Acknowledgment as required by
Section 8.17 of the Credit Agreement.

 

11.To comply with Sections 8.10 and 8.11 of the Credit Agreement in connection
with the formation of its wholly-owned subsidiary DeviceScape Holdings, Inc., a
Delaware corporation, and its acquisition of certain assets from Devicescape
Software, Inc., a California corporation, on or about April 22, 2019.

 

 

 

[No further text on this page]

 

 

 

 



